ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Brainerd National Bank for further review of the decision of the Court of Appeals be, and the same is, granted. Briefs shall be filed in the quantity, form and within the time limitations contained in Minn.R.Civ.App.P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained. The court requests that the Real Property Law Section of the Minnesota State Bar Association, Ralph H. Tully, Chairman, examine the documents now of record and then serve and file a brief as amicus curiae within 30 days, if practical, of the date of this order. Counsel for parties of record shall supply copies of briefs and memoran-da previously filed in the trial court and the Court of Appeals to the Section for this purpose.